Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 24, 2020

                                            No. 04-20-00069-CV

                                        IN RE Devry Marie SAENZ

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

       On February 19, relator filed an opposed “Emergency Motion for Stay and Motion to
Supplement the Record on Mandamus.” The motion to supplement the record is granted. The
motion for stay is denied.

           It is so ORDERED on February 24, 2020.



                                                                                    PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 17-538, styled In the Marriage of Devry Marie Saenz and Matthew Joseph
Springer, and In the Interest of L.V.S., P.M.S., and P.M.S., Children pending in the 451st Judicial District Court,
Kendall County, Texas, the Honorable Solomon Casseb, III presiding.